Citation Nr: 1001649	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of a bilateral orchiectomy.   

2.  Entitlement to service connection for residuals of a 
bilateral orchiectomy, claimed as due to a groin injury.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than April 6, 
2004, for the award of service connection for PTSD and the 
assignment of a 50 percent disability rating.  




REPRESENTATION

Appellant represented by:	V. A. Girard-Brady, Attorney 
at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1970 
to December 1971.     

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida: a September 2004 rating decision, which, inter alia, 
denied the Veteran's claim for service connection for 
residuals of a bilateral orchiectomy and hepatitis C; and a 
June 2008 rating decision, which granted service connection 
for PTSD and assigned a disability rating of 50 percent 
effective April 6, 2004.  In October 2007, the Board remanded 
the case to the RO for additional development.  The case has 
been returned to the Board for further appellate review.  
  
The issue of an initial disability rating in excess of 50 
percent for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a groin 
injury in a February 1998 rating decision.  The Veteran was 
notified of the decision and of his appellate rights, but he 
did not initiate an appeal.

2.  The additional evidence received since the February 1998 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.

3.  There is competent and probative evidence of current 
residuals of a bilateral orchiectomy.

4.  There is probative medical evidence against a link 
between the Veteran's current residuals of a bilateral 
orchiectomy and his period of active military service.

5.  There is evidence of a current diagnosis of hepatitis C.

6.  There is no evidence of hepatitis C in service or for 
many years thereafter.

7.  There is no competent evidence of a nexus between the 
Veteran's current hepatitis C diagnosis and his military 
service.

8.  There is evidence of in-service intravenous drug use, 
which is a risk factor for hepatitis C and considered to be 
willful misconduct.

9.  The RO denied the Veteran's earliest claim for service 
connection for PTSD in a January 2001 rating decision.  The 
RO notified the Veteran of this denial.

10.  The Veteran filed a subsequent claim for service 
connection for PTSD, which was received by the RO on April 6, 
2004.

11.  There was no formal or informal claim for service 
connection for PTSD prior to April 6, 2004.   


CONCLUSIONS OF LAW

1.  The February 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
February 1998 decision to reopen the previously denied claim 
for service connection residuals of a bilateral orchiectomy.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  Residuals of a bilateral orchiectomy was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

4.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 
(2008).

5.  The criteria for an effective date earlier than April 6, 
2004, for the award of service connection for PTSD and the 
assignment of a 50 disability rating are not met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.159, 3.400 (2008).
.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the Veteran dated in December 
2005 and November 2007.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate the underlying 
service-connection claim, (2) informing the Veteran about the 
information and evidence the VA would seek to provide, and 
(3) informing the Veteran about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 
5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

Moreover, with regard to new and material evidence, the 
December 2005 and November 2007 VCAA notice letters are 
compliant with the decision by the U.S. Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006), as they sufficiently explained the bases of the prior 
denials (i.e., the deficiencies in the evidence when the 
claim was previously considered).  

Additionally, in the November 2007 VCAA letter from the RO to 
the Veteran, the Veteran was further advised that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess, supra.  In Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in March 2008, after issuance of the 
initial unfavorable AOJ decision in March 2004.  However, 
both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
December 2005, followed by subsequent VCAA and Dingess notice 
in November 2007, the RO readjudicated the claim in two SSOCs 
dated in June 2008 and October 2008.  Thus, the timing defect 
in the notice has been rectified.

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and medical records 
from the Social Security Administration (SSA).  Private 
treatment records also have been associated with the claims 
file.  Additionally, the RO provided the Veteran with several 
VA examinations in connection with his claim on appeal.  
Further, the Veteran and his representative have submitted 
several statements in support of his claim.  Thus, there is 
no indication that any additional evidence remains 
outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its October 2007 remand.  Specifically, the 
RO was to provide VCAA notice in compliance with 38 U.S.C.A. 
§§ 5103(a) and 5103A (2002) and Kent, supra; obtain the 
Veteran's service medical records; and issue an SSOC with the 
appropriate laws and regulations regarding new and material 
evidence to reopen a previously denied claim.  The Board 
finds that the RO has complied with these instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis - New and Material Evidence

The RO initially denied service connection for residuals of a 
groin injury in a February 1998 rating decision because there 
was no evidence of in-service treatment for residuals of an 
injury to the groin.  The RO notified the Veteran of that 
decision, but he did not initiate an appeal.  Therefore, that 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of 
the RO's actions, the Board must initially determine on its 
own whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

The Veteran filed a claim to reopen a previously denied claim 
for service connection for residuals of a bilateral 
orchiectomy in May 2004.  Because the Veteran's claim to 
reopen service connection was filed after 2001, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

Upon reviewing the evidence received since the February 1998 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, certain post-
service VA treatment records and a VA examination report 
provided medical nexus opinions regarding the relationship 
between the Veteran's residuals of a bilateral orchiectomy 
and his military service.  See, e.g., VA treatment records 
dated in April 1982, December 1982, and October 1998; and VA 
examination report dated in June 2008.  
  
Thus, presuming the credibility of this evidence, these 
medical records and VA examination report present evidence 
that the Veteran currently suffers from residuals of a 
bilateral orchiectomy that may be related to service.  This 
evidence is new, not cumulative, and relates directly to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  Thus, as new and material evidence has been received, 
the Veteran's claim for service connection for residuals of a 
bilateral orchiectomy is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that, when a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Bilateral Orchiectomy

Here, as discussed above, the Board has reopened a previously 
denied claim for service connection for residuals of a 
bilateral orchiectomy.  Initially, the Board observes that 
the RO has previously addressed the claim on the merits 
throughout the appeal, so that the Board may also do so 
without prejudice to the Veteran.  Bernard v. Brown, 4. Vet. 
App. 384, 392-94 (1993).

In this case, the Veteran contends that his current residuals 
of a bilateral orchiectomy resulted from an injury he 
sustained to his groin during service.  See, e.g., VA 
examination report dated in June 2008.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA examination in June 2008 found 
that the Veteran suffers from hypogondism and complete 
erectile dysfunction as residuals of his bilateral 
orchiectomy in 1991.  See VA examination report dated in June 
2008.  Post-service VA treatment records also contain 
notations of treatment for low testosterone as a result of a 
bilateral orchiectomy.  Thus, there is sufficient evidence of 
current residuals of a bilateral orchiectomy.  Consequently, 
the determinative issue is whether these residuals of a 
bilateral orchiectomy are somehow attributable to the 
Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   
 
In-service, a review of the Veteran's STRs shows treatment 
for painful urination in January 1971.  The RO also cites 
treatment for pain in the right testicle in April 1971, 
although the Board finds no evidence of such treatment in the 
STRs. Significantly, the Veteran's separation examination in 
December 1971, conducted only approximately eight months 
following the alleged complaint of pain in the right 
testicle, noted no problems with, treatment for, or disorders 
in the testicles.  

Post-service, although the Veteran alleges that he has 
received continuous treatment for chronic pain in his 
testicles since discharge from service, objective medical 
evidence does not bear out his assertions.  Specifically, VA 
and private treatment records show no complaints of, or 
treatment for, pain in his testicles until early 1982, 
approximately 11 years after discharge from service.  See, 
e.g., VA treatment records dated in April 1982, May 1982, and 
June 1982.  The Veteran was diagnosed with bilateral 
epipidymitis until September 1991.  He subsequently underwent 
two orchiectomy procedures in November 1991 and in December 
1991.  See private treatment records from Dr. E.P., dated 
from September 1991 to December 1991.  In this regard, 
although he is competent to report pain and worsening 
symptoms in his testicles since service, the Veteran's lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of any back problems until almost a 
decade after discharge from service.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Furthermore, the Federal 
Circuit Court has determined that such a lapse of time is an 
important factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 
(Fed. Cir. 2000).  It follows, therefore, that the Board also 
finds no evidence of non-chronic residuals of a bilateral 
orchiectomy or other injury to the groin in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Finally, as to a nexus between the Veteran's current 
residuals of a bilateral orchiectomy and his active military 
service, the medical evidence of record on this determinative 
issue includes favorable notations regarding a nexus from VA 
treating physicians and one unfavorable VA medical opinion 
from a VA Compensation and Pension examiner.  In this regard, 
in the evaluation of the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive opinions, certain VA treatment records 
noted that the Veteran underwent a bilateral orchiectomy due 
to experiencing pain in his testicles after sustaining an in-
service injury to his groin.  See, e.g., VA treatment records 
dated in April 1982, May 1982, and October 1998.  In this 
regard, the Board finds these opinions to be of limited 
probative value because they are unsupported by the objective 
evidence of record showing no treatment for pain in the groin 
until 1982.  See Elkins v. Brown, 5 Vet. App. 478 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's 
failure to consider the relevant pre- and post-service 
medical history).  Moreover, medical history provided by a 
Veteran and recorded or transcribed by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

However, the Court has held that VA cannot reject a medical 
opinion simply because it is based on a history supplied by 
the Veteran; the critical question is whether that history 
was accurate and credible.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a Veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the Veteran).  See also Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

Here, however, it would appear that the VA treating 
physicians failed to review the Veteran's medical records in 
their entirety, and overlooked the fact that there was a 
large gap in time following service when the Veteran received 
no treatment for his testicles.  Moreover, it also appeared 
that these notations of nexus appeared to be based on the 
Veteran's reported history, which was not entirely accurate. 

As to the unfavorable VA medical opinion dated in June 2008, 
the Veteran was initially provided a VA examination in June 
2008 to determine the nature and etiology of residuals of a 
bilateral orchiectomy.  In providing this medical opinion, 
the VA examiner performed a thorough review of the Veteran's 
STRs, post-service treatment records, and physical 
examination of the Veteran.  The VA examiner diagnosed the 
Veteran with status post bilateral orchiectomy, with 
hypogondism and complete erectile dysfunction as residuals.  
In conclusion, he opined that residuals of a bilateral 
orchiectomy are less likely as not caused by, or a result of, 
military service as STRs show only one complaint of pain in 
the right testicle in 1971, and the record was silent 
regarding problems with testicles until many years later, 
when the Veteran underwent a bilateral orchiectomy.  See VA 
examination report dated in June 2008.  

Thus, the Board finds that the June 2008 VA medical nexus 
opinion is entitled to great probative weight as this opinion 
was provided after a detailed review of the Veteran's entire 
medical history and a thorough examination of the Veteran.  

Therefore, the Board finds that post-service medical records, 
as a whole, provide very negative evidence against the 
Veteran's claim as they reveal residuals of a bilateral 
orchiectomy that began years after service with no connection 
to service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced pain in his testicles over 
time and received treatment for such pain, he is not 
competent to render an opinion as to the medical etiology of 
his current residuals of a bilateral orchiectomy, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  

B.  Hepatitis C

The Board now turns to analysis of the evidence regarding the 
Veteran's claim for service connection for hepatitis C, which 
he asserts was incurred during service as a result of 
intravenous drug use.  See, e.g., the Veteran's statement 
dated in January 2008.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, post-service VA treatment records note 
a medical history of hepatitis C and treatment for cirrhosis 
due to hepatitis C.  See, e.g., VA treatment records dated in 
February 2005 and February 2007.  Thus, the evidence of 
record confirms that the Veteran currently has this 
disability.

However, a review of the Veteran's STRs reveals no evidence 
of complaints of, or treatment for, hepatitis C.  STRs are 
also negative for risk factors of hepatitis C, such as blood 
transfusions, organ transplants, tattoos, body piercing, 
high-risk sexual activity, or exposure to contaminated blood 
products.  However, the Veteran, and his SPRs, indicate that 
he used heroin intravenously, a risk factor of hepatitis C, 
and was charged with possession of heroin in service.  
However, the Veteran's STRs are otherwise devoid of any 
treatment for, or diagnosis of, hepatitis C.  His December 
1971 separation examination also noted no treatment for, or 
diagnosis of, hepatitis C.  Overall, the lack of a specific 
diagnosis of hepatitis C during service and the absence of 
any residuals upon separation provides evidence against the 
claim.

Post-service, VA treatment records reveal that the Veteran 
was first noted to have a history of hepatitis C in 1998, a 
period of approximately 27 years following discharge from 
service.  Subsequent VA treatment records show treatment for 
cirrhosis due to hepatitis C.  In this regard, although he is 
competent to report a diagnosis of, and treatment for, 
hepatitis C since service, the Veteran's lay statements as to 
continuity of symptomatology are outweighed by the available 
medical evidence showing no complaints or objective 
indication of any back problems until almost a decade after 
discharge from service.  See Barr, supra, 21 Vet. App. at 
310; Buchanan, supra, 451 F.3d at 1337.  Furthermore, as 
previously noted, the Federal Circuit Court has determined 
that such a lapse of time is an important factor for 
consideration in deciding a service connection claim.  See 
Maxson, supra, 230 F.3d at 1332.  Overall, service connection 
may not be established for hepatitis C based on chronicity in 
service or post-service continuity of symptomatology for 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  

As to a nexus between the Veteran's current hepatitis C and 
his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, none of the post-service medical records 
associated with the claims file links his hepatitis C to 
service; they are simply silent as to the etiology of his 
hepatitis C.  Thus, the Board finds that post-service medical 
records, as a whole, provide very negative evidence against 
the Veteran's hepatitis C claim as they reveal a diagnosis of 
hepatitis C years after service with no connection to 
service. 

Furthermore, the Veteran himself has admitted, and his SPRs 
show, a history of  drug use, including intravenous drug use, 
during service.  In this regard, an injury or disease 
incurred during service shall not be deemed to have been 
incurred in the line of duty if such injury or disease was a 
result of the claimant's drug abuse, including the use of 
illegal drugs.  38 C.F.R. §§ 3.1(n), 3.301(d).  Thus, even if 
any medical opinion found that the Veteran's hepatitis C were 
contracted through drug abuse during service, this disorder, 
by law, would not be deemed as incurred in the line of duty 
as drug use is considered to be willful misconduct.  See 38 
C.F.R. §§ 3.1(n), 3.301(d).      

Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's 
hepatitis C claim as they reveal hepatitis C that began 
decades after service with no connection to service.  
Further, evidence also indicates in-service intravenous drug 
use, which is considered to be willful misconduct barring 
service connection. 

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms of hepatitis C over 
time, he is not competent to render an opinion as to the 
medical etiology of the disorder, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.

Analysis - Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400 (2008).  If a claim for disability compensation is 
received within one year after separation from service, the 
effective date of entitlement is the day following separation 
or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A rating decision becomes final if the Veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The proper effective date for new and material evidence, 
other than service treatment records received after a final 
disallowance, is the date of receipt of the claim to reopen 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The Court 
held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002), 
that "[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."

In order for the Veteran to be awarded an effective date 
based on an earlier claim, he or she has to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  The issue of CUE in a specific prior RO or Board 
decision has not been raised by the Veteran in this case and 
is not before the Board at this time.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  The intent to apply 
for benefits is an essential element of any claim, whether 
formal or informal, and such intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 
2006) (emphasis added).  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The 
pending claims doctrine provides that a claim remains pending 
in the adjudication process - even for years - if VA fails to 
act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  

In this case, the Veteran's claim to reopen service 
connection for PTSD was received by the RO on April 6, 2004.  
The RO found that no new and material evidence had been 
submitted to reopen the Veteran's claim for service 
connection for PTSD in a September 2004 rating decision.  In 
October 2007, the issue came before the Board, which remanded 
it for further evidentiary development.  Subsequently, the RO 
reopened the claim and granted service connection in the June 
2008 rating decision on appeal.  A 50 percent disability 
rating was assigned.  The RO established an effective date of 
April 6, 2004, the date of receipt of the claim to reopen.  
See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 
3.400(r).  The grant of service connection was based on the 
June 2, 2008, findings of a VA examiner, who found that the 
Veteran's PTSD was the result of his military service.  In 
September 2008, the Veteran filed a notice of disagreement 
(NOD) with the effective date assigned.  The appeal has now 
reached the Board.    

The Veteran argues that he is entitled to service connection 
for PTSD earlier than April 6, 2004 (date of reopened claim), 
although neither the Veteran nor his representative offered 
any possibilities for earlier effective dates.  See NOD dated 
in September 2008 NOD and VA Form 9 dated in December 2008.  

Evidence of record shows that the Veteran was discharged from 
service in December 1971.  He filed an informal claim for 
service connection for PTSD in July 1998, claiming that he 
was first diagnosed with PTSD in 1983 or 1984.  The RO 
initially denied service connection for PTSD in a January 
2001 rating decision, which the Veteran did not appeal.  
Subsequently, the Veteran filed a claim to reopen in April 
2004, but his claim was again denied in a September 2004 
rating decision.  The Veteran appealed this rating decision 
to the Board, which remanded the issue in October 2007 for 
further evidentiary development.  Following the Board's 
October 2007 remand, the RO granted service connection for 
PTSD in a June 2008 rating decision.  

With regard to all of the above decisions, the Veteran was 
given notice of the denials with his procedural and appellate 
rights at his address of record, but he did not initiate an 
appeal of the January 2001 rating decision.  There was no 
indication that the letters were returned or not received by 
the Veteran.  Therefore, the January 2001 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

Consequently, the denial of his claim in the January 2001 
rating decision represents the last prior final adjudication 
of his service connection claim.  See Juarez v. Peake, 21 
Vet. App. 537, 539-40 (2008).  Here, the Board has determined 
the January 2001 decision to be final on the date it was 
issued.  See 38 C.F.R. § 20.1100.  Finality determinations 
contained within that decision or within other prior 
decisions that found that a denial of a claim of service 
connection for a PTSD was final can only be addressed through 
a claim of CUE as to those decisions.  See 38 U.S.C.A. 
§§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400 (2008).  For the 
Board to address such finality determinations without a claim 
of CUE before it would be ultra vires.  See Juarez, supra.  
Further, as noted above, there has been no allegation or 
evidence of CUE in the final rating decision.  38 C.F.R. 
§3.105(a); Flash, 8 Vet. App. at 340.  

As such, in order for the Veteran to be entitled to an 
earlier effective date, the Board must determine whether the 
claims folder contains any prior informal claim for benefits 
for service connection for PTSD between the period of the 
final January 2001 rating decision until the currently 
assigned April 6, 2008, effective date.  38 C.F.R. §§ 3.1(p), 
3.155(a).  In the present case, the Board sees no submission 
by the Veteran or his representative of a statement or other 
documents that might constitute an informal claim for 
benefits for service connection for PTSD.  

Therefore, for purposes of determining the effective date of 
the award of service connection, the January 2001 rating 
decision is considered final, followed by the receipt by the 
RO of a subsequent claim to reopen service connection for 
PTSD on April 6, 2004.  In this regard, the law is clear - if 
there is a prior final denial of the benefit sought, the 
effective date for an award of service connection cannot be 
earlier than the subsequent claim to reopen, which, in this 
case, is April 6, 2004.  See Leonard v. Principi, 17 Vet. 
App. 447 (2004); Sears, supra, 16 Vet. App. at 246-50; Flash, 
supra, 8 Vet. App. 332.  

Accordingly, in conclusion, an effective date earlier than 
April 6, 2004, for the award of service connection for PTSD 
is not warranted.  38 U.S.C.A. § 5110.  


ORDER

As new and material evidence has been received, the 
previously denied claim for service connection for residuals 
of a bilateral orchiectomy is reopened.  To this extent, the 
appeal is granted.  

Service connection for residuals of a bilateral orchiectomy 
is denied.

Service connection for hepatitis C is denied.

An effective date earlier than April 6, 2004, for the award 
of service connection for PTSD and the assignment of a 50 
disability rating is denied. 


REMAND

Before addressing the merits of the Veteran's claim for an 
initial disability rating in excess of 50 percent for PTSD, 
the Board finds that additional development of the evidence 
is required.

In this case, the Veteran has identified receipt of medical 
treatment with a private physician and the existence of 
private treatment records with regard to his PTSD, but none 
of the identified treatment records have been associated with 
the claims file.  Specifically, in February 2008, the Veteran 
authorized the release of treatment records from Dr. M.R., 
from whom he currently receives treatment for PTSD, among 
other disorders and illnesses.  See authorization and consent 
to release information form dated in February 2008.  The 
claims file also reveals that no VA treatment records 
regarding treatment for PTSD have been obtained after March 
2008.  In this regard, any treatment that the Veteran has 
received for PTSD may be relevant to his claim, and there are 
no indications that the RO has attempted to secure them.  

VA's duty to assist pertains to obtaining records of the 
Veteran's relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  
However, VA also has a duty to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies, and notify the claimant of 
such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Because any record of treatment for his 
PTSD would be relevant to the Veteran's claims, the RO should 
attempt to obtain these records, and, if they no longer 
exist, must make this express declaration to confirm that 
further attempts to obtain them would be futile.  The Veteran 
also has to be apprised of this.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all 
private physicians from whom he received 
treatment for PTSD.  If any private 
treatment records exist, the RO also 
should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Readjudicate the Veteran's claim for 
an initial disability rating in excess of 
50 percent for PTSD in light of any 
additional evidence received since the 
October  2008 SOC.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative an SSOC 
and give them an opportunity to respond 
before returning the file to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


